DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The preliminary amendment filed 17 August 2021 amended claims 5-9, 11 and 15-18.  Claims 1-18 are pending and presented for examination herein.

Information Disclosure Statement
The information disclosure statement (IDS) filed 07/29/2021 has been considered by the Examiner.  A signed and initialed copy of the IDS is included with the instant Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over OSSLUND (US 2013/0202620 A1) in view of YANG (US 2006/0182740 A1) and WINTER (US 2009/0214522 A1).
Osslund is primarily directed towards high concentration antibody formulations comprising an anti-sclerostin immunoglobulin and an acetate salt and/or acetate buffer and methods of use (abstract).
Regarding claims 1 and 8-10, Osslund discloses that highly concentrated protein formulations pose several problems including instability due to the formation of particulates and 
Regarding claims 3-4, Osslund discloses anti-sclerostin antibody in a formulation present at a concentration of including at least about 120 mg/ml (paragraph [0027]).
Regarding claims 11-14, Osslund discloses excipients including stabilizers are included in the formulation which includes polyols that includes sucrose.  Osslund discloses that polyols are used as stabilizing excipients and/or isotonicity agents in both liquid and lyophilized parenteral protein formulations.  Osslund discloses that polyols can protect proteins from both physical and chemical degradation pathways (paragraph [0085]).  Osslund discloses that the stabilizers is incorporated in a concentration of about 0% to about 40% w/v (paragraph [0087]).
Regarding claim 16, Osslund discloses that the final concentration is in liquid form for administration (paragraph [0065]).  Osslund discloses that protein formulations are generally administered parenterally and must be sterile (paragraph [0072]).  Osslund teaches the formulations are packaged in a unit dosage form (paragraph [0112]).  
Regarding claim 17, Osslund discloses that the antibody is an anti-sclerostin antibody (paragraph [0004]).
Yang is primarily directed towards a method for producing a concentrated antibody preparation (abstract).
Regarding claims 1-2 and 9-10, Yang teaches that highly concentrated solution of MAbs (monoclonal antibodies) can be produced by ultrafiltration, a technique in which a solution of MAbs is concentrated by filtering the antibody solution under pressure through a membrane filter with pores that retain the MAbs while allowing the solvent and small solute molecules to pass through (paragraph [0008]).  Yang teaches antibody preparations consisting essentially of an aqueous solution of antibodies and acetate buffer at a concentration in the range of from about 3 mM to about 48 mM, with a pH in the range of from about 4.0 to about 7.5 (paragraph [0045]).  Yang teaches including using buffers containing acetate conjugated with counterions components other than Na+ and Cl- (paragraph [0045]).  Yang teaches that it was discovered that the stability and viscosity of an antibody preparation subjected to concentration by membrane ultrafiltration is sensitive to the type of buffer present in the preparation, and that certain buffers, in particular, including acetate, unexpectedly lower the viscosity of an antibody preparation, reduce antibody aggregation, and increase the rate of concentration of the antibody preparation by membrane filtration, relative to what is obtained using other buffers (paragraph [0057]).
Regarding claim 15, Yang teaches sterilization of antibody composition  by including microfiltration (paragraph [0068]).
Regarding claim 17, Yang teaches antibody including rituximab (paragraph [0020]).
Winter is primarily directed towards a process for concentrating proteins including an ultrafiltering, a diafiltering, and a second ultrafiltering sequence, at elevated temperatures, such as above about 30º C (abstract).
Regarding claims 1-2 and 5-7, Winter teaches that methods for isolating, purifying, and concentrating biological materials are known and include ultrafiltration.  Winter teaches that that processes for making concentrated monoclonal antibody preparations for administration to humans are known including a process that uses ultrafiltration (paragraph [0002]).  Winter teaches processes for concentrating proteins including antibody that comprises a step of ultrafiltering an antibody preparation; wherein the ultrafiltering is accomplished at  elevated temperatures of including from about 30º C to about 50º C (paragraph [0006]).  Winter teaches that if temperatures are too high the preparations may show signs of deterioration, such as denaturation, agglomeration, and like phenomena (paragraph [0045]).  Winter teaches that processes accomplished at temperatures below from about 30º C to about 35º C, the flow rates are typically undesirably low and process times are undesirably long, making the process at lower temperatures less attractive for efficient commercial production (paragraph [0045]).
Regarding claims 3-4, Winter teaches concentrated monoclonal antibody preparation produced with a concentration (e.g. of antibody) of greater than or equal to about 100 g/L (mg/mL) (paragraph [0065]). 
Regarding claim 11-12, Winter teaches that the antibody preparations include a stabilizer including sugars (paragraph [0071]).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce an antibody formulation comprising ultrafiltering (e.g. buffer exchanging) a composition comprising an antibody, calcium acetate as a calcium salt and buffer (e.g. diafiltration buffer), and a polyol including sucrose as a stabilizer; wherein the composition comprises the antibody at a concentration of including at least about 120 mg/ml; wherein the calcium acetate is at a concentration of including not greater than 25 Mm; wherein the viscosity of the antibody formulation is about 10 cP or less; wherein the ultrafiltering is at a temperature above about 30º C; and wherein the amount of the polyol is about 0% to about 40% w/v.  The person of ordinary skill in the art would have been motivated to make those modifications because: (1) Osslund discloses producing an antibody composition with a viscosity less than 10 cP which is which eases manufacture of antibody formulation and Yang teaches that an antibody composition buffered with an acetate provides an antibody composition with lower viscosity which can be used in ultrafiltration, which is used to produce highly concentrated antibody formulations, therefore,  one of ordinary skill in the art would provided the composition of as disclosed by Osslund which contains calcium acetate and has low viscosity (e.g. similar to the composition taught by Yang for ultrafiltering) and used the composition of Osslund for ultrafiltering to obtain a highly concentrated antibody formulation; and (2) Winter teaches that elevated temperature of including from about 30º C to about 50º C during including ultrafiltration provides higher flow rates and faster process times, therefore,  one of ordinary skill in the art would perform the ultrafiltering step at elevated temperatures of including from about 30º C to about 50º C.  The person of ordinary skill in the art would have reasonably expected success because Osslund discloses that highly concentrated protein formulations pose several problems including instability due to the formation of particulates and increased viscosity.  Osslund discloses that highly viscous formulations are difficult to manufacture (paragraph [0002]).  Osslund discloses that adding relatively low concentrations of calcium acetate to formulations of a selected antibody reduces the viscosity of the formulation (paragraph [0060]).  The viscosity of the liquid formulation is including 10 cP or less (paragraph [0061]).  Osslund discloses the calcium salt which includes calcium acetate is at a concentration of at least including not greater than 25 mM (paragraph [0064]).  Yang teaches that highly concentrated solution of MAbs (monoclonal antibodies) can be produced by ultrafiltration (paragraph [0008]).  Yang teaches antibody preparations consisting essentially of an aqueous solution of antibodies and acetate buffer at a concentration in the range of from about 3 mM to about 48 mM, with a pH in the range of from about 4.0 to about 7.5 (paragraph [0045]).  Yang teaches that it was discovered that the stability and viscosity of an antibody preparation subjected to concentration by membrane ultrafiltration is sensitive to the type of buffer present in the preparation, and that certain buffers, in particular, including acetate, unexpectedly lower the viscosity of an antibody preparation, reduce antibody aggregation, and increase the rate of concentration of the antibody preparation by membrane filtration, relative to what is obtained using other buffers (paragraph [0057]).  Winter teaches processes for concentrating proteins including antibody that comprises a step of ultrafiltering an antibody preparation; wherein the ultrafiltering is accomplished at  elevated temperatures of including from about 30º C to about 50º C (paragraph [0006]).  Winter teaches that if temperatures are too high the preparations may show signs of deterioration, such as denaturation, agglomeration, and like phenomena (paragraph [0045]).  Winter teaches that processes accomplished at temperatures below from about 30º C to about 35º C, the flow rates are typically undesirably low and process times are undesirably long, making the process at lower temperatures less attractive for efficient commercial production (paragraph [0045]).
Regarding the temperature of the ultrafiltration (e.g. buffer exchanging) in claims 1, 5-7, Winter teaches processes for concentrating proteins including antibody that comprises a step of ultrafiltering an antibody preparation; wherein the ultrafiltering is accomplished at  elevated temperatures of including from about 30º C to about 50º C (paragraph [0006]).  Winter teaches that if temperatures are too high the preparations may show signs of deterioration, such as denaturation, agglomeration, and like phenomena (paragraph [0045]).  Winter teaches that processes accomplished at temperatures below from about 30º C to about 35º C, the flow rates are typically undesirably low and process times are undesirably long, making the process at lower temperatures less attractive for efficient commercial production (paragraph [0045]).    Therefore, the temperature of ultrafiltration is an art-recognized result-effective variable, e.g., effects flow rates and process times, which a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal elevated temperature to perform the ultrafiltration (e.g. buffer exchanging) in order to obtain a process with a higher flow rate and shorter process time. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.
Regarding the amount of the calcium acetate (e.g. diafiltration buffer) in claims 9-10,  Osslund discloses that adding relatively low concentrations of calcium acetate to formulations of a selected antibody reduces the viscosity of the formulation (paragraph [0060]).  The viscosity of the liquid formulation is including 10 cP or less (paragraph [0061]).  Osslund discloses the calcium salt which includes calcium acetate is at a concentration of at least including not greater than 25 mM (paragraph [0064]).  Yang teaches antibody preparations consisting essentially of an aqueous solution of antibodies and acetate buffer at a concentration in the range of from about 3 mM to about 48 mM, with a pH in the range of from about 4.0 to about 7.5 (paragraph [0045]).  Yang teaches that certain buffers, in particular, including acetate, unexpectedly lower the viscosity of an antibody preparation, reduce antibody aggregation, and increase the rate of concentration of the antibody preparation by membrane filtration, relative to what is obtained using other buffers (paragraph [0057]).   Therefore, the amount calcium acetate in the antibody composition used for ultrafiltration is an art-recognized result-effective variable, e.g., lowers antibody composition viscosity, which a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of calcium acetate to include in the antibody composition used for ultrafiltration in order to lower the viscosity of antibody composition, reduce antibody aggregation, and increase the rate of concentration of the antibody by ultrafiltration.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.
Regarding claim 18, in light of the disclosure of Osslund and the teachings of Yang and Winter (described above), it would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce an antibody formulation comprising ultrafiltering (e.g. buffer exchanging) a composition comprising an antibody, calcium acetate as a calcium salt and buffer (e.g. diafiltration buffer), and a polyol including sucrose as a stabilizer; wherein the composition comprises the antibody at a concentration of including at least about 120 mg/ml; wherein the calcium acetate is at a concentration of including not greater than 25 mM; wherein the viscosity of the antibody formulation is about 10 cP or less; wherein the ultrafiltering is at a temperature above about 30º C; and wherein the amount of the polyol is about 0% to about 40% w/v.  The method which is prima facie obvious is light of the disclosure of Osslund and the teachings of Yang and Winter, has the same step of ultrafiltering at a temperature (e.g., above about 30º C) that overlaps the instantly claimed temperature (e.g., greater than 30º C) and amount of calcium acetate (e.g., not greater than 25 mM) that overlaps the instantly claimed amount of calcium acetate (e.g., about 23 mM), therefore, the method which is prima facie obvious is light of the disclosure of Osslund and the teachings of Yang and Winter is the substantially the same as the instantly claimed method and would necessarily have an overlapping amount of acetate and calcium after the ultrafiltration step (e.g. buffer exchanging step) as instantly claimed (e.g. claim 18).

Conclusion and Correspondence
	No claims are found allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John P Nguyen/
Examiner, Art Unit 1619




/Robert T. Crow/Primary Examiner, Art Unit 1634